Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “VENTELATED ELONGATED SHEET WITH WELDED COVER FOR COVERING CULTIVATED PLANTS,” or similar.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/407,337 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite the same novel features just using synonyms and a different order than the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the differentiation between the elongated sheet and basic film is unclear.
	Also regarding claim 1, it is unclear which connection area of the “plurality of connection areas” that “the connection area” in line 10 refers to.
	Regarding claims 2-6, 8-10, and 13-15 all of the “and/or” and “preferably” phrases render the metes and bounds of the claims completely indefinite.
	Further regarding claim 3, the differentiation between the “continuous welding” and the weld start and end points of claim 1 is unclear.
	Further regarding claim 6, the phrase “in each case” lacks antecedent basis.
	Further regarding claims 8-10, and 12 the recitations are replete with antecedent basis issues.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, and 15 is/are rejected under 35 U.S.C. 102(a)(1&2) as being disclosed by Daios GR1004440.

Regarding claim 1, Daios discloses an elongated sheet for covering agricultural cultivated plants , with a basic film of plastic, 
wherein a ventilation area extending in the longitudinal sheet direction and having a plurality of ventilation openings is provided in the central area of the basic film (2.1/2.2 figure 4), 
wherein a cover film of plastic extending in the longitudinal sheet direction of the basic film is applied to the ventilation area, forming free spaces for air exchange (3.1/3.2), and is firmly welded to the basic film over a plurality of connection areas following one another in the longitudinal sheet direction (weld points 4 as shown), 
and wherein the connection area is designed to be inclined, at least in some areas, with respect to a weld start point and a weld end point with respect to the cross direction extending orthogonally to the longitudinal sheet direction (best shown in the applied orientation of last figure 4D).

Regarding claim 2, Daios discloses the sheet according to claim 1, wherein the line connecting the weld start point to the weld end point forms an angle to the cross direction of at least 5°, preferably between 5° and 70°, more preferably between 30° and 50° (see annotated figure 4D below).

    PNG
    media_image1.png
    363
    345
    media_image1.png
    Greyscale


Regarding claim 4, Daios discloses the sheet according to claim 1, wherein the weld start point is connected to the weld end point via the welding (as previously shown, as best understood by the Examiner), or in that the weld start point is provided on a first welding line and the weld end point is provided on a further welding line spaced and/or shifted from the first welding line, in particular wherein both the first and the further welding line extend at least substantially in the cross direction.

Regarding claim 5, Daios discloses the sheet according to claim 1, wherein the cover film extends continuously in the longitudinal sheet direction and/or over the entire length of the basic film, in particular wherein the cover film is designed to completely cover the ventilation area (as shown in the elongated view of figure 4).

Regarding claim 6, Daios discloses the sheet according to claim 1, wherein the ventilation area comprises a plurality of neighboring ventilation sections arranged one behind the other in the longitudinal sheet direction, wherein at least one ventilation section comprises at least one ventilation opening, in particular wherein in each case and/or at least one connection area is arranged between neighboring ventilation sections and/or in particular wherein at least one ventilation section is enclosed by at least two connection areas and/or weldings (as shown in the elongated view of figure 4).

Regarding claim 7, Daios discloses the sheet according to claim 1, wherein the ventilation area comprises two ventilation segments which, relative to the longitudinal sheet direction of the sheet, are located opposite one another at least in some areas and are preferably designed mirror-symmetrically to one another, in particular wherein one ventilation segment comprises a plurality of ventilation sections (as shown in the elongated view of figure 4).

Regarding claim 8, Daios discloses the sheet according to claim 1, wherein the welding and/or the first and/or further welding line extends over at least 10%, preferably between 20% to 90%, more preferably between 30% to 80%, of the width of a ventilation section and/or the width of the ventilation area and/or the width of the ventilation segment and/or in that the welding and/or the first and/or further welding line has a length of at least 10%, preferably between 20% and 90%, even more preferably between 30% and 80%, of the width of a ventilation section and/or the width of the ventilation area and/or the width of the ventilation segment (as shown in the elongated view of figure 4, as best understood by the Examiner).

Regarding claim 15, Daios discloses use of a sheet according to claim 1, wherein the agricultural sector, preferably for covering cultivated plants, more preferably for protection against rain and/or weather influences and/or for aeration and/or ventilation of the covered area (as previously/inherently shown/described).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daios.

Regarding claim 3, Daios teaches the sheet according to claim 1, but does not specify at least one connection area comprises at least one preferably continuous welding extending obliquely relative to the cross direction extending orthogonally to the longitudinal sheet direction.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide various designs to the welding lines, in order to accommodate user preferences to the size/shape of the open/airy areas provided by the cover film, etc.; since it would have been an obvious matter of design choice to make the different portions of the welding lines of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results; furthermore, applicant describes various shapes of the welding lines as optional (applicant’s figures 25-29) so therefore describes such various shapes as not critical.

Regarding claim 9, Daios teaches the sheet according to claim 1, wherein at least one, preferably all, welding(s) and/or the first and/or further welding line(s) is/are designed at least in sections, preferably completely, straight or curved, especially in the shape of a curved section (as shown in the elongated view of figure 4, as best understood by the Examiner); but does not specify in particular wherein directly neighboring welds form a V-shape at least in some areas.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide various designs to the welding lines, in order to accommodate user preferences to the size/shape of the open/airy areas provided by the cover film, etc.; since it would have been an obvious matter of design choice to make the different portions of the welding lines of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results; furthermore, applicant describes various shapes of the welding lines as optional (applicant’s figures 25-29) so therefore describes such various shapes as not critical.

Regarding claim 10, Daios teaches the sheet according to claim 1, wherein at least one connection area comprises at least one further welding extending at least substantially in cross direction, in particular wherein a further welding is arranged between two neighboring ventilation sections and/or in particular wherein the further welding is/are at least substantially straight (as shown in the elongated view of figure 4, as best understood by the Examiner); but does not specify and/or in particular wherein a Y-shaped formation of the connection area is provided at least in regions by the further welding.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide various designs to the welding lines, in order to accommodate user preferences to the size/shape of the open/airy areas provided by the cover film, etc.; since it would have been an obvious matter of design choice to make the different portions of the welding lines of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results; furthermore, applicant describes various shapes of the welding lines as optional (applicant’s figures 25-29) so therefore describes such various shapes as not critical.

Regarding claim 11, Daios teaches the sheet according to claim 1, wherein the ventilation section comprises a plurality of ventilation openings, preferably at least substantially identically formed (as shown in the elongated view of figure 4, as best understood by the Examiner); but does not specify only in particular between 2 to 30, preferably between 3 to 10, in particular wherein the ventilation openings are arranged in rows preferably running parallel to the longitudinal sheet direction.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide various combinations of openings, in order to accommodate user preferences to the amount of ventilation to provide to various plants, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 12, Daios teaches the sheet according to claim 1, but does not specify wherein the area of the ventilation section belonging to the basic film or the base area thereof occupied between neighboring connection areas preferably on both sides, tapers towards the separating line (as best understood by the Examiner).
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide various designs to the welding lines, in order to accommodate user preferences to the size/shape of the open/airy areas provided by the cover film, etc.; since it would have been an obvious matter of design choice to make the different portions of the welding lines of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results; furthermore, applicant describes various shapes of the welding lines as optional (applicant’s figures 25-29) so therefore describes such various shapes as not critical.

Regarding claim 13, Daios teaches the sheet according to claim 1, but does not specify (within the English translation of the abstract at least) the basic film comprises a width of between 0.5 and 40 m, preferably between 1 and 20 m, more preferably between 1.5 and 15 m, and/or that the cover film comprises a width of at least 10 cm, preferably between 10 cm and 2 m, even more preferably between 0.4 and 1 m.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide various sizes to the sheet, in order to accommodate user preferences to the size/shape of plants to cover, etc.; since it would have been an obvious matter of design choice to make the different portions of the sheet of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Regarding claim 14, Daios teaches the sheet according to claim 1, but does not specify (within the English translation of the abstract at least) wherein the sheet comprises a length of at least 1 m, preferably between 2 to 1000 m, more preferably between 10 to 800 m.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide various sizes to the sheet, in order to accommodate user preferences to the size/shape of plants to cover, etc.; since it would have been an obvious matter of design choice to make the different portions of the sheet of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644